Name: Commission Regulation (EEC) No 927/89 of 7 April 1989 on arrangements for imports into the Community of certain textile products (category 73) originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 89 Official Journal of the European Communities No L 99/5 COMMISSION REGULATION (EEC) No 927/89 of 7 April 1989 on arrangements for imports into the Community of certain textile products (category 73) originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 718/89 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of textile products of category 73 specified in the Annex hereto and originating in the Philippines exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, the Philippines was notified on 31 January 1989 of a request for consultations ; whereas, as a result of these consul ­ tations, it was agreed to make the textile products in question subject to quantitative limits for the years 1989 to 1991 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to that Regulation ; Whereas the products in question exported from the Philippines between 7 February 1989 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1989 ; Whereas this quantitative limit should not prevent the importation of products covered by it but shipped from the Philippines to the Community before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of such products shipped from the Philippines to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from the Philippines to the Community on or after 7 February 1989 and released for free circulation shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from the Philippines before the date of entry into force, of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 79, 22. 3. 1989, p . 6. No L 99/6 Official Journal of the European Communities 12. 4. 89 ANNEX Category CN code Description Third country Unit 73 Philippines (') 1 000 pieces6112 11 00 6112 1200 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres Member States Quantitative limits from 7 February to 31 December 1989 D 1 781 F 1 574 I 200 BNL 1 739 UK 1 645 IRL 42 DK 231 GR 23 ES 111 PT 23 EEC 7 369 Quantitative limits from 1 January to 31 December 1990 1991 D 2 132 2 255 F 1 794 1 841 I 285 365 BNL 1 945 1 955 UK 1 913 2 004 IRL 53 59 DK 266 277 GR 32 41 ES 158 203 PT 32 41 EEC 8 610 9 041 Philippines (') 1 000 pieces (') For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits. The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'.